FILED
                                NOT FOR PUBLICATION                        AUG 16 2018
                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT

REINALDO RAMOS-DE FREITAS,                        No.    15-73522

                  Petitioner,                     Agency No. A087-991-856

    v.
                                                  MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                  Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted July 11, 2018**
                                 San Francisco, California

Before: TASHIMA, GRABER, and HURWITZ, Circuit Judges.

         Reinaldo Ramos-de Freitas (“Ramos”), a native and citizen of Brazil,

petitions for review of the Board of Immigration Appeals’ denial of withholding of

removal under 8 U.S.C. § 1231(b)(3) and protection under the United Nations

Convention Against Torture (“CAT”). We have jurisdiction under



*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
      The panel unanimously finds this case suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2)(C).
8 U.S.C. § 1252. We review questions of law de novo. Retuta v. Holder, 591 F.3d

1181, 1184 (9th Cir. 2010). We review for substantial evidence the determination

that Ramos is not eligible for withholding of removal or CAT relief. Shrestha v.

Holder, 590 F.3d 1034, 1039, 1049 (9th Cir. 2010). We deny the petition.

      1.     Substantial evidence supports the determination that Ramos is not

eligible for withholding of removal. Ramos claims membership in a group of

individuals who are perceived to be of a poor class but have inserted themselves

into a prominent or wealthy family either by way of a quasi-marital relationship or

by fathering the child of a family member. Neither of these proposed groups have

the characteristics required to establish a cognizable social group. See Reyes v.

Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (holding that “to demonstrate

membership in a particular social group . . . , [t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question.’” (quoting In re M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A.

2014))), cert. denied, 137 S. Ct. 736 (2018); Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (holding that “imputed wealthy Americans” was not

sufficiently particular so as to constitute a “particular social group” (citing

Henriquez-Rivas v. Holder, 707 F.3d 1081, 1090–91 (9th Cir. 2013) (en banc))).

      2.     Substantial evidence supports the denial of the CAT claim. Ramos



                                           -2-
has not met the burden of proving that it is more likely than not that he will be

tortured upon return to Brazil by or with the acquiescence of the government.

Garcia-Milian v. Holder, 755 F.3d 1026, 1034 (9th Cir. 2014); 8 C.F.R. §

208.18(a)(7)

      PETITION DENIED.




                                          -3-